Citation Nr: 0904555	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  96-49 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear 
infection.  

2.  Entitlement to service connection for the residuals of a 
right thumb injury.  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The appellant served on active duty in the Army from February 
1959 to February 1961.  This case originally came to the 
Board of Veterans' Appeals (Board) on appeal from a December 
1995 rating decision issued by the Regional Office (RO) in 
Los Angeles, California.  As the appellant now lives in 
North Carolina, the case was certified to the Board from the 
RO in Winston-Salem.  

The appellant, in a written statement submitted in August 
2002, indicated that he wanted to withdraw his claim for 
service connection for sleep apnea.  The Board finds that the 
appeal for this claim has been withdrawn.  38 C.F.R. § 20.204 
(2008).  Therefore the issues on appeal are as listed on the 
title page.  

The appellant had been scheduled for Travel Board hearings in 
September 1998, November 1998, February 2001, October 2002, 
and April 2003.  The hearing was rescheduled on numerous 
occasions at his request.  This case was remanded in 
June 2003 for the scheduling of a Travel Board hearing.  The 
appellant was subsequently scheduled for a Travel Board 
hearing at the RO on August 28, 2003, but he failed to 
report.  The record now before the Board shows that the RO 
received, on August 22, 2003, a request for postponement of 
the August 2003 hearing.  In February 2004, the Veterans Law 
Judge who had been assigned to hold the August 2003 hearing 
denied the request to reschedule the hearing.  

The Board issued a decision in this case in September 2003, 
denying each of the veteran's claims.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court) which, in a Memorandum Decision 
in June 2006, vacated and remanded the case to the Board.  
The Court's decision was appealed to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) which, 
in a December 2007 Order, vacated the Court's first decision 
and remanded the case to the Court for further action in 
light of the Federal Circuit's recent decision in Mlechick v. 
Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  The Court 
subsequently issued another Memorandum Decision in this case 
in June 2008.  That decision again vacated 
(i.e., "reversed") and remanded the case to the Board for 
readjudication.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his three service connection claims at issue in 
this case.  

2.  The service medical records do not contain any evidence 
that the appellant was ever treated for a right ear 
infection.  

3.  The record does not contain any competent, credible 
evidence of current disease due to a right ear infection.  

4.  The service medical records do not contain any reference 
to a right thumb injury or to any right thumb complaints or 
pertinent abnormal clinical findings.  

5.  The record does not contain any competent, credible 
evidence that the appellant currently has residuals of a 
right thumb injury.

6.  Chronic headaches were not medically demonstrated during 
the appellant's active military service.  

7.  The record does not contain any competent, credible 
evidence that the appellant currently has any headache 
disorder or that any current headaches are related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a 
right ear infection.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

2.  The criteria are not met for service connection for 
residuals of a right thumb injury.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  

3.  The criteria are not met for service connection for 
headaches.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

After a thorough review of the evidence of record, the Board 
denies the appellant's claims for service connection for a 
right ear infection, residuals of a right thumb injury, and 
headaches.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  There must be medical 
evidence of a nexus relating an in-service event, disease, or 
injury to a current disability.  Caluza v. Brown, 7 Vet. App. 
498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The appellant maintains that he was treated in service for a 
right ear problem, and that he has continued to have 
intermittent earaches since his separation from service.  The 
appellant also contends that he injured his right thumb in 
1960, and that it is currently infected and malformed with 
loss of feeling in it.  The appellant further maintains that 
he suffers from headaches that are related to sleep apnea and 
to anxiety.  

Review of the appellant's service medical records reveals 
that he was treated in service for upper respiratory 
infections a few times, but there is no mention of any right 
ear infection.  Nor is there any mention of a right thumb 
injury or headaches.  The appellant underwent a service 
separation medical examination in January 1961.  The 
associated report of medical history completed by the 
appellant shows that he denied a history of ear trouble or 
running ears, as well as a history of frequent or severe 
headaches; he also indicated that he had not had any 
injuries.  The physician stated that the appellant's medical 
history had been reviewed and determined to be of no clinical 
significance, with no serious illness or injury.  On physical 
examination, the clinical evaluation was normal as to the 
head, ears, and upper extremities.  

In April 1961, the appellant submitted an application for VA 
compensation benefits.  His claim concerned hemorrhoids and 
made no mention of any ear, thumb, or headache condition.  
The appellant subsequently underwent a VA medical examination 
in May 1961.  There were no complaints of, or findings 
concerning, any right ear, right thumb, or headache 
condition.  

Post-service medical records indicate that the appellant 
sought treatment in February 1995 for complaints of coughing, 
pain in the chest from coughing, and headaches.  Physical 
examination resulted in diagnoses of upper respiratory 
infection and bronchitis; a headache disorder was not 
diagnosed.  Later that same month, the appellant complained 
of post-nasal drip, and he was noted to suffer from rhinitis; 
on physical examination, his tympanic membranes were clear.  
A July 1997 psychology progress note states that the 
appellant had several health problems, including back pain, 
sleep apnea, headaches, and weakness of his feet and knees; 
that examiner also did not diagnose a chronic disorder 
manifest by headaches.  

A Social Security Administration (SSA) Administrative Law 
Judge (ALJ) determined that the appellant was unable to 
engage in substantially gainful activity in a decision issued 
in May 1998.  The ALJ found that the appellant became unable 
to work as of September 1994 due to sleep apnea and back 
strain.  

As previously noted, a determination of service connection 
requires a finding of the existence of a current disability 
and evidence of an injury or disease incurred in service, and 
there must be medical evidence of a nexus relating an in-
service event, disease, or injury and the current disability.  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In addition, service connection may be established for a 
disability which is aggravated by, or is proximately due to 
or the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that the 
appellant has any right ear infection or any residuals of a 
right thumb injury or headaches that had their onset during 
the appellant's active duty.  The appellant contends that he 
suffered from right ear problems and that he suffered a right 
thumb injury while in-service, and that he now suffers from 
recurrences or residuals of those conditions.  He also 
contends that he suffers from a headache disorder related to 
service or to his sleep apnea or anxiety.  The record does 
not establish that the appellant or his representative has 
the medical knowledge or expertise to render such medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Moray v. Brown, 2 Vet. 
App. 211, 214 (1993).  

The Court's June 2008 Memorandum Decision observed that there 
was evidence in the record that the appellant's in-service 
specialty was "medical corpsman" and that his "related 
civilian occupation" was "practical nurse."  The Court 
also noted that that evidence was more than 40 years old and 
that there was no more recent evidence suggesting that he 
possesses current medical expertise that would qualify him to 
render medical opinions regarding his specific medical 
conditions.  To the contrary, the Court stated, the more 
recent Social Security records suggest that he possesses only 
a high school education and lacks transferable skills.  Those 
records also suggest that his past relevant work was as an 
assistant movie director, a fact supported by his own October 
1995 claim form.  Therefore, the Board finds that the 
appellant lacks the requisite medical expertise to render 
medical diagnoses or medical opinions.  

In his December 2008 Brief, the appellant's attorney argued 
that the appellant's lay statements alone established (1) 
that he had a right ear infection during service, that he 
sustained residuals of an injury to his right thumb injury 
during service, and that he had headaches during service; and 
(2) that he currently has a right ear infection, residuals of 
a right thumb injury, and headaches.  In support of his 
arguments, he cited 38 U.S.C.A. § 1154(a); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.307(b); 38 C.F.R. § 3.303(a); Dalton 
v. Nicholson, 21 Vet. App. 23 (2007); and Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board 
notes, however, that none of those cases or provisions of law 
specifically stand for the propositions asserted by the 
attorney.  

Section 1154(a) states simply that "due consideration shall 
be given to the places, types, and circumstances" of the 
appellant's service, as shown in his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent lay and medical evidence.  
The provisions of 38 C.F.R. § 3.303(a) essentially mirror 
§ 1154(a).  Section 3.307(b) is contained in a regulation 
concerning presumptive service connection for chronic, 
tropical, or prisoner-of-war related disease or disease 
associated with exposure to certain herbicide agents, and is 
not relevant to any of the disorders claimed by the 
appellant, which he contends were first manifest during 
service, rather than within a pertinent period after his 
separation from service.  Section 5107(b) merely provides 
that all information and lay and medical evidence of record 
should be considered, and when there is an approximate 
balance of positive and negative evidence, the benefit of the 
doubt shall be given to the claimant.  

The Board observes that the Federal Circuit stated in 
Buchanan "that nothing in the regulatory or statutory 
provisions described above require both medical and competent 
lay evidence; rather, they make clear that competent lay 
evidence can be sufficient in and of itself."  But the 
Federal Circuit also noted in Buchanan that it was completely 
within the Board's discretion to weigh the evidence submitted 
by the veteran in support of a claim for benefits, including 
determining the credibility of that evidence.  Buchanan, 451 
F.3d at 1336.  

Citing Buchanan, the Court in Dalton found that the Board had 
improperly relied on an inadequate medical examination in 
concluding that there was no nexus between the claimed 
disability and service, where the medical examiner 
impermissibly ignored the appellant's lay assertions that he 
had sustained a back injury during service.  Because no 
medical opinion has been obtained in this case, Dalton is not 
specifically pertinent.  

First, although the appellant is competent to comment on his 
symptoms during service and currently, the service medical 
records show that, at the time of his separation examination, 
he specifically denied any history of ear trouble or running 
ears.  Further, he has not presented any evidence - other 
than his own current, self-serving statements - of 
continuing symptomatology during the nearly 50 years since 
his separation from service.  In light of the passage of so 
many years since his separation from service during which 
there is no evidence that he reported to anyone that he had 
any trouble with right ear infections, and considering the 
self-contradictory evidence in the service medical records, 
the Board finds that the appellant's current statements that 
he had a right ear infection during service and that he 
currently has problems with a right ear infection are not 
credible and lack probative value.  

The attorney has also argued that, because there is lay 
evidence of events in service and current disabilities which 
are observable by a lay person, "[t]here is a common-sense 
connection between the events in service and the current 
disabilities."  Then, citing McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), he argued that the criteria are met for VA to 
obtain a medical opinion under the provisions of 38 C.F.R. 
§ 3.159(c)(4) (2008).  

The Board need not address the attorney's contention that a 
"common-sense connection between the events in service and 
the current disabilities" necessarily flows solely from the 
appellant's lay statements, because the Board has found that 
those lay statements are not credible.  

Because the appellant's lay statements are not credible, 
because there is no other evidence showing that he had a 
right ear infection during service, and because there is no 
other evidence even suggesting that he has any current 
problems with right ear infections, the Board finds that a 
further medical opinion is not necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  

Weighing the competent, credible evidence, then, the Board 
finds that the preponderance of the evidence shows that the 
appellant did not have a right ear infection during service 
and that he does not currently have any residuals of a right 
ear infection.  

Similarly, considering the appellant's self-contradictory 
evidence in the service medical records and the total lack of 
any evidence - other than his own current self-serving 
statements - of continuing symptomatology during the several 
decades since his separation from service, the Board finds 
that the appellant's current statements that he had a right 
thumb injury during service and that he currently has 
residuals of a right thumb injury are not credible and lack 
probative value.  Moreover, considering the 
self-contradictory evidence in the service medical records 
and the total lack of any evidence - other than his own 
current self-serving statements - of reported headaches 
until 1995, more than 30 years after his separation from 
service, the Board finds that the appellant's current 
statements that he had headaches during service and that his 
current headaches are related to those in-service headaches 
are not credible and lack probative value.  

Because the appellant's lay statements are not credible, 
because there is no other evidence showing that he had a 
right thumb injury or headaches during service, and because 
there is no other evidence even suggesting that he has any 
current problems with right ear infections or a chronic 
disorder manifest by headaches, the Board finds that a 
further medical opinion is not necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  

Weighing the competent, credible evidence, then, the Board 
finds that the preponderance of the evidence shows that the 
appellant did not have a right thumb injury or headaches 
during service, and that he does not currently have any 
residuals of a right ear infection or a chronic disorder 
manifest by headaches.  

As there is no competent, credible evidence of any current 
diagnosis of a right ear infection or of right thumb injury 
residuals or of a chronic headache disorder, the appellant's 
claims for service connection for such conditions are denied.  
In the absence of evidence of a current disease or injury, 
there can be no valid claim.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board also notes that the 
evidence of record is not in equipoise on the question of 
whether the appellant's claimed conditions should be service 
connected.  

The Board also notes that service connection has not been 
established for either the appellant's currently-diagnosed 
sleep apnea or for any psychiatric condition, including 
anxiety.  Therefore, his claim for service connection for 
headaches secondary to sleep apnea or anxiety must fail.  See 
38 C.F.R. § 3.310 (2008).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the three service 
connection claims, and concludes that service connection for 
a right ear infection, residuals of a right thumb injury, and 
headaches must be denied.  Since the preponderance of the 
evidence is against each of these claims, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).  

II.  Duties to notify and to assist

The law - in particular, changes enacted in 2000 - requires 
that VA must notify a claimant of evidence and information 
necessary to substantiate his claim and must inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, the appellant was so advised 
and notified in an RO letter issued in January 2002.  The 
Board finds that the appellant has been informed of the 
information and evidence needed to substantiate his claims; 
that letter complied with VA's notification requirements.  
The appellant was told that competent evidence was needed 
showing the current existence of the claimed disorders, as 
well as competent evidence that they were due to service or 
any incident of service.  The letter also informed the 
appellant that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, evidence such 
as medical records, employment records, or records from other 
Federal agencies.  The RO also notified him that VA would 
provide a medical examination or get a medical opinion if 
such evidence was necessary to decide his claim.  Therefore, 
the Board finds that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board observes that the appellant did not receive the 
required notice prior to the December 1995 rating decision 
that initially denied his claims.  In this case, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed - before the section 5103(a) 
notice requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Similarly, in the current 
appeal the Court noted in its June 2008 memorandum decision 
at page 7 that VA could not have provided the required notice 
prior to the initial adjudication of these claims, but that 
where a claim was pending before VA at the time the current 
statutory notice requirements were enacted, VA was required 
to provide compliant notice and to readjudicate the claim.  

Such notice errors are presumed to be prejudicial, unless VA 
can show that the error did not affect the essential fairness 
of the adjudication.  To do this, VA must show that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  

In this case, however, the appellant did receive the required 
notice in the January 2002 letter.  The Board also finds that 
a reasonable person could be expected to understand from the 
notice what was needed.  The claim was then readjudicated, as 
noted by the Court in its June 2008 memorandum decision at 
page 7, in March and August 2002 supplemental statements of 
the case. Consequently, the appellant has received the 
content-complying notice and proper subsequent VA process he 
is due, and there is no prejudice to the appellant in the 
timing error of the notice.  Moreover, subsequent to the 
Board's September 2003 decision, he has been represented by 
an attorney, who is charged with knowledge of VA law and who 
has, in briefs to the Court, clearly evidenced an 
understanding of the notice requirements.  Thus, the Board 
finds that the purpose of the notice was not frustrated, 
because the notice error was cured by actual knowledge on the 
part of the claimant and his attorney.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the appellant was informed of the evidence VA 
needed to support his claims; what evidence VA would attempt 
to obtain; what evidence VA already had; and what evidence he 
was to furnish.  He has not informed VA of any other source 
of evidence relevant to the case.  Therefore, there is no 
indication that additional relevant records exist.  

The appellant's attorney has argued that, because the 
evidence that is lacking in this case includes medical 
evidence that he currently has the claimed disorder or that 
the claimed disorders are due to service, the law requires VA 
to assist the appellant by obtaining a medical examination or 
opinion.  VA regulations set forth the circumstances which 
trigger VA's duty to provide a medical examination or obtain 
a medical opinion.  See 38 C.F.R. § 3.159(c)(4).  As 
discussed above, however, those circumstances are not met, 
because the record does not contain competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, and the evidence does not 
establish that the appellant sustained a right thumb injury 
in service or that he had a right ear infection or headache 
disorder during service.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claims 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit to flowing 
to the veteran are to be avoided).  Moreover, given the 
completeness of the present record which shows substantial 
compliance with the notice and assistance provisions, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

The Board also notes that the appellant's Social Security 
benefits were granted on the basis of disabilities that are 
not service-connected and which are not at issue in this 
appeal.  Consequently, the Board concludes that it is not 
necessary to obtain the appellant's Social Security records 
in this instance.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183, 187- 88 (2002) (when issue is service connection for 
schizophrenia and veteran is receiving Social Security 
benefits for schizophrenia, the possibility that the Social 
Security records could contain relevant evidence cannot be 
foreclosed absent a review of the records).  


ORDER

Service connection for a right ear infection is denied.  

Service connection for residuals of a right thumb injury is 
denied.  

Service connection for headaches is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


